      Case 1:15-cv-00633-FPG Document 53-6 Filed 10/09/18 Page 1 of 7




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


WILLIAMJ. WAGNER,

                    Plaintiff,                        REPLY DECLARATION

       ·vs·                                           Docket No. 15·cv·633· FPG

CHIARI & ILECKI, LLP,

                    Defendant.


       MELISSA OVERBECK, ESQ., declares under penalty of perjury, pursuant to

28 u.s.c. § 1746:

       1.     I am an attorney at law duly licensed to practice my profession in the

State of New York and an associate of the defendant, CHIARI & ILECKI, LLP, in

this matter. As such, I am familiar with the facts and circumstances involved in

this litigation.

       2.     I submit this reply declaration in furthe1· support of Chiari & Ilecki's

cross·motion for summary judgment.

       3.     On February 9, 2015, I performed skip tracing on the debtor, William

J . Wagner, Jr. Based on my review of the information in our file and the searches

that I ran on the LexisNexis public records database and the Real Info real estate

database, I concluded that the debtor resided at 5419 Roberts Road, Hamburg, New

York 14075.
      Case 1:15-cv-00633-FPG Document 53-6 Filed 10/09/18 Page 2 of 7




      4.     The plaintiff notes that after I performed skip tracing on February 9,

2015, I wrote in our events log, "Lx ·nothing current." See Doc. 30·6 at 3

(February 9, 2015 Entry).

      5.     But contrary to the plaintiffs suggestion, that does not mean that I

was unable to find what I thought was a good address for the debtor. Rather, that

notation simply means that I reviewed Lex.is, and there were no current events,

such as outstanding loans, auto registrations, or foreclosure proceedings.

      6.     As another entry in our events log shows, if I had determined that

Lexis did not indicate a new address for the debtor, I would have written, "no new

address." See Doc. 30·6 at 3 (November 26, 2011 Entry).

      7.     If! had not been able to locate the debtor at that time, I would have

simply diaried a reminder to review the file at a later date, probably in six months.

      8.     But I did not do that here as I believed that I had identified the

debtor's address. Indeed, in the very entry on which the plaintiff relies, I

specifically recorded the findings of my research: "Dbtr. owns 5419 Roberts Rd. w/

wife." See Doc. 30·6 at 3 (February 9, 2015 Entry).

      9.     The plaintiff also argues that that there is nothing in the Lexis report

that links the debtor to 5419 Roberts Road. But that is demonstrably false.

      10.    As I explained in my declaration dated March 2, 2017, I ran the Lexis

and Real Info searches on the internet, and I did not print out the search results

because it typically is not our firm's policy to do so, and there was no compelling

reason for me to do so in this particular case. See Doc. 30·5 at 3 (~,119·21).



                                          ·2·
      Case 1:15-cv-00633-FPG Document 53-6 Filed 10/09/18 Page 3 of 7




      11.     After this lawsuit was filed, however, our firm re·ran and preserved

Lexis and Real Info reports that are consistent with my recollection of the reports

that I viewed on February 9, 2015. Copies of these Lexis and Real Info reports are

attached as Exhibits A and B, respectively.

      12.     Contrary to the plaintiffs assertions, the Lexis report clearly links the

debtor to 5419 Roberts Road.

      13.     The Lexis report was generated specifically for the debtor based on his

Social Security number and full name, William J. Wagner, Jr. SeeExhibitA at 1.

      14.     In other words, I searched for the debtor by entering his Social

Security number and full name, and the Lexis report was generated as a result.

      15.     In the Address Summary section of the report, 5419 Roberts Road is

listed as one of the top three addresses for the debtor. See id.

      16.     The Address Details section of the report also lists 5419 Roberts Road

as one ofthe top three addresses for the debtor. See Exhibit A at 2·3.

      17.     It also specifically lists William J. Wagner as a household member of

5419 Roberts Road. See id.

      18.     The plaintiff argues that I could not have reasonably interpreted this

listing of William J. Wagner as referring to the debtor, William J. Wagner, Jr. But

that makes no sense.

      19.     Of course, William J. Wagner is an accepted abbreviation ofWilliam J.

Wagner, Jr.

      20.     Indeed, the debtor's Lexis report specifically lists William J. Wagner as

a variation for the debtor's name. See Exhibit A at 1.

                                          ·3-
      Case 1:15-cv-00633-FPG Document 53-6 Filed 10/09/18 Page 4 of 7




      21.    The Address Details section of the Lexis report also indicates that the

information for 5419 Roberts Road had been verified throughApril2015. See

Exhibit A at 3.

      22.    In other words, 5419 Roberts Road had been verified as an address for

the debtor as late as April2015- two months after I ran the Lexis searches at issue

and mailed the CPLR § 5222 notice and information subpoena to the debtor at that

address.

      23.    The Potential Relatives section of the Lexis report also indicates that

one of the top three potential relatives for the debtor is a Julia or Julie Wagner, who

also resides at 5419 Roberts Road. See Exhibit A at 7·8.

      24.    Thus, the Lexis report clearly links the debtor to 5419 Roberts Road.

      25.    The plaintiff argues that I should have verified the information in the

Lexis report. But, in fact, I did verify it in multiple ways.

      26.    First, I compared the information in the Lexis report to the

information that was available in our office's file, which revealed that we had

already ruled out the other top possible addresses that the Lexis report listed for

the debtor. See Doc. 30·5 at 4·5   (1]~   25·30).

      27.    Second, I ran a separate search on Real Info, which confirmed that a

William Wagner owned 5419 Roberts Road. See Exhibit B.

      28.    Once again, the plaintiff takes issue with the fact that the Real Info

report listed the owner of 5419 Roberts Road as William Wagner, rather than

William J. Wagner, Jr.
      Case 1:15-cv-00633-FPG Document 53-6 Filed 10/09/18 Page 5 of 7




      29.    But, again, it goes without saying that William Wagner is an accepted

abbreviation of William J. Wagner, Jr.

      30.    Furthermore, the Real Info report also confirmed that 5419 Roberts

Road was co-owned by a Julie Wagner, see id.- the very same woman whom the

Lexis report listed as a potential relative of the debtor, see K"{hibit A at 7·8.

      31.    Thus, it certainly was reasonable for me to conclude that the debtor

resided at 5419 Roberts Road.

      32.    Indeed, as the plaintiff himself has conceded, other debt collectors have

come to the same conclusion and attempted to reach the debtor at that address.

See Doc. 30·24,   ~   5; Doc. 30·36 at 30:9- 34:13.

      33.    Citing my deposition testimony, the plaintiff argues that I directed

collection efforts at 5419 Roberts Road when I had not confirmed whether the

debtor resided there. But that contention mischaracterizes the truth.

      34.    As the plaintiff notes, I indicated during my deposition that I did not

"know" if the debtor lived at 5419 Roberts Road. See Doc. 30·38 at 24:21- 24=25.

      35.    But I also made it pel'fectly clear that I beHeved that the debtor lived

there based on the results of my Lexis and Real Info searches. See Doc. 30·38 at

25:2-25:12, 27:8-27:9.

      36.    As I have explained before, as a matter of practice, our firm simply

does not undertake any collection efforts until we are confident that we have

identified the correct address for a debtor. See Doc. 30·5 at 12 (1[ 82).

      37.    That certainly was true in this case.



                                             ·5·
        Case 1:15-cv-00633-FPG Document 53-6 Filed 10/09/18 Page 6 of 7




        38.   Indeed, our firm's events log shows that I did not simultaneously send

communications to the debtor at several different addresses in that hope that we

would get lucky with one of them. See Doc. 30·6 at 2.

        39.   Rather, consistent with our firm's procedures, I carefully researched

the debtor's location, identified the single address at which I believed he resided,

independently verified the address, and attempted to contact him at only that

address. See id.

        40.   Ifl did not honestly believe that the debtor resided at 5419 Roberts

Road, there simply would have been no reason for me to attempt to contact the

debtor at only that address.

        41.
                                    .
              There would have been no advantage to me, my firm, or my client if I

had wasted time directing communications to one single address at which I thought

the debtor might not live.

        42.   Thus, the only logical conclusion - and the simple and unavoidable

truth of the matter- is that the information in our firm's file and the multiple

reports that I obtained led me to conclude that the debtor resided at 5419 Roberts

Road.

        43.   Even if, as it now appears, one of those reports contained incorrect

information, and, thus, my conclusion was ultimately erroneous, my investigation

and analysis were reasonable.

        44.   Therefore, Chiari & Ilecki cannot be held liable under the Fair Debt

Collection Practices Act, and this Court should grant Chiari & Ilecki's cross·motion

for summary judgment in its entirety.

                                          ·6·
     Case 1:15-cv-00633-FPG Document 53-6 Filed 10/09/18 Page 7 of 7




     I declare under penalty of perjury that the foregoing is true and con·ect.


Executed on: May 8, 2017
